Shaw C. J.
delivered the opinion of the Court. By law, a husband is entitled to all the personal property of the wife, including choses in action, to all her earnings and acquisitions, and to the income of her real estate; it also throws *200upon him the obligation to support and maintain her. Any implied promise therefore which the law raises to one who affords such support and maintenance, is the promise of the husband, not of the wife.
Nor is a feme covert liable on her express promise, for her support. This rule necessarily results from the principle, that the husband and wife are one person in law, and her ability to bind herself by express contracts is necessarily suspended. The cases in which a wife has been held liable as a feme sole on her own promise, made when living apart from her husband by mutual agreement, and having a separate maintenance, have not been adopted here ; but were it otherwise, the principle of those cases would not affect the present case, there being no separation by mutual agreement, and no separate maintenance provided for the wife.
The cases of Gregory v. Paul, and Abbot v. Bayley, in which married women were permitted to maintain actions in their own names, were put upon the ground that their husbands were foreigners, not within the jurisdiction of the State, who had in effect abandoned them, and renounced their marital rights ; and their condition was considered analogous to that of wives whose husbands had abjured the realm.
If no action would lie against the intestate in her lifetime, none will lie against her administrator. The circumstance, that the wife had a reversionary interest in real estate, which may now, by the aid of the statute, be made assets for the payment of her debts, we think, cannot affect the question whether she did contract a debt, by receiving support and maintenance from her daughter.
If the fact were proved, that the husband was non compos, any part or the whole of the time in question, we think it would make no difference, because it would not remove the disability of the wife, or confer on her any new power to bind herself by contract. The law would still raise an implied promise against the husband, for necessaries. Baxter v. Earl of Portsmouth, 5 Barn. & Cressw. 170 ; S. C. 7 Dowl. & Ryl. 614 ; and the law would deem suitable support and maintenance of the wife, necessaries for the husband.

Plaintiff nonsuit